        Case 2:19-cr-00052-WFN         ECF No. 65   filed 02/26/21   PageID.237 Page 1 of 1

                                                                                        FILED IN THE
                                                                                    U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF WASHINGTON


 1                                                                             Feb 26, 2021
 2                                                                                 SEAN F. MCAVOY, CLERK


 3
 4                                  UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                            No.      2:19-CR-0052-WFN-1
 7                                   Plaintiff,
 8                -vs-                                      ORDER GRANTING MOTION TO
                                                            AMEND JUDGMENT
 9    IGNACIO GUZMAN-GURRUSQUITA,
10                                   Defendant.
11
12                Pending before the Court is the Government's Motion to Amend Judgement. ECF
13   No. 63. The Court has reviewed the file and Motions and is fully informed. Accordingly,
14                IT IS ORDERED that:
15                1. Defendant's Motion to Amend Judgment, filed February 22, 2021, ECF No. 63,
16   is GRANTED.
17                2. The amended judgment correcting the serial number for the Ruger, model P-95,
18   shall be filed concurrently with this Order.
19                The District Court Executive is directed to file this Order and provide copies to
20   counsel AND TO United States Probation Officer Shane Moore.
21                DATED this 26th day of February, 2021.
22
23
24                                                       WM. FREMMING NIELSEN
     02-25-21 2                                   SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28


     ORDER
